        Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 1 of 29
                                                                            FILED IN CLERK’S OFFICE
                                                                                    U.S.D.C. Atlanta

                                                                                   DEC 22 2020
                IN THE UNITED STATES DISTRICT COURT ~ ~ N HATIEN CI rk
               FOR THE NORTHERN DISTRICT OF GEORGIA           o~p~ty Clerk
                          ATLANTA DIVISION
                                            §
PICKY R. FRANKLIN                           §       Civil Action No:1 :20-cv-4661-SDG
                                            §
       Plaintiff,                           §
                                            §
V.                                          §
                                            §
CARRTNGTON MORTGAGE                         §
SERVICES, LLC                               §
          and                               §
                                            §
WILMINGTON SAVINGS FUND                     §
SOCIETY, FSB AS TRUSTEE OF                  §
STANWICH MORTGAGE LOAN                      §
TRUST H                                     §
             and                            §
JOHN DOE CORPORATION                        §
       1 TROUGH 5                           §
all who true names are unknown              §
                                            §
       Defendants                           §


 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
          WITH SUPPORTING MEMORANDUM OF LAW

     On December    14th,   2020, Defendant filed its motion to dismiss (Dkt 6).

Pursuant to the Local Rules of the Court, Plaintiff now timely responds and as

discussed below, the Defendants Motion to dismiss should be denied.
       Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 2 of 29




                                I. INTRODUCTION

   A petition of “Quiet Title” is subject to dismissal only when on the face of the

pleadings it appears that it is in noncompliance with OCGA         §   23-3-60 et seq.

GHG, INC. et aL v. BRYAN et al. No. S02A0630 (Ga. 2002) Plaintiffs seeks a

declaration that he is the exclusive titleholders to his residential property, that the

deed which purported to convey the exclusive title to the property was in fact an

equitable mortgage, and that all invalid assignments subsequently executed and

purportedly encumbering the Plaintiffs property are void-able. Plaintiff filed an

unrecorded deed from 1821 conveyed from Georgia Land Lotteries on May 29th

2014. This written instrument of Land Grant is conveyed and assigns forever a

written legal title to the Plaintiff. (See Exhibit A)


                           IL STANDARD OF REVIEW

  Quiet title actions may not be dismissed for failure to state a claim if they meet

the minimum pleading standards under O.C.G.A.           § 9-1 1-12(b)(6).   In determining

whether a complaint states a claim upon which relief can be granted, courts accept

the factual allegations in the complaint as true and construe them in the light most

favorable to the plaintiff. Hilly. White, 321 F.3d 1334, 1335 (11th Cir. 2003). To

survive a motion to dismiss, a complaint must allege facts that, if true, “state a

claim to relief that is plausible on its face.” Asherofi v. Iqbal, 556 U.S. 662, 129 S.


                                            2
       Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 3 of 29


Ct. 1937, 1949 (2009) (quotations omitted). A claim is plausible where the plaintiff

alleges factual content that “allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.”Id. The plausibility standard

requires that a plaintiff allege sufficient facts “to raise a reasonable expectation that

discovery will reveal evidence” that supports the plaintiff’s claim. Bell Atlantic

Corp. v. Twombly, 550    U.S. 544, 556 (2007).

                                  Ill. ARGUMENT

A. Plaintiff’s Quiet Title Claim


   The Supreme Court of Georgia has well established that that A petition of

“Quiet Title” is subject to dismissal only when on the face of the pleadings it

appears that it is in noncompliance with OCGA        §    23-3-60 et seq. GHG, INC. et

al. v. BRYAN et al. No. S02A0630 (Ga. 2002) Quiet title actions may not be

dismissed for failure to state a claim if they meet the minimum pleading standards

under O.C.G.A.   § 9-1 l-12(b)(6).   The petitioner must file with the petition: (1) a

plat of survey of the land; (2) a copy of the immediate instrument(s), if any, upon

which petitioner’s interest in the land is based; and (3) a copy of the immediate

instrument(s), if any, upon which any person might base an interest in the land

adverse to the petitioner. O.C.G.A.   § 23-3-62(c)       Plaintiff met this standard by




                                            3
       Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 4 of 29



filing all of the above mentioned items with the Superior Court of Henry County

on October   16th   2020.


   Under the Georgia Quiet Title Act, [amy person who claims an interest in land

may bring a proceeding to establish title to land, determine all adverse claims, or to

remove clouds on his title. See.. .Smith v. Ga Kaolin Co., 264 Ga. 755, 756 (2)

(449 SE2d 85) (1994) In Johnson v Bank OfAtnerica (July 14, 2015,Civ. Action

No. A15A0688, Ga Ct App, p5) the Georgia Court of Appeals ruled (A Plaintiff in

a quiet title action need not be a party to possible clouds in order bring a quiet title

action in an attempt to remove those clouds) In Johnson, the Court flirther

stated. .that although Johnson was not a party to the assignments that he
       .




challenges does not destroy his standing to assert that those assignments are clouds

upon his title. Similar to Johnson, Plaintiff is asserting that the assignment filed in

the superior court in June of 2020 is a cloud upon Plaintiffs Land Grant that has

been on public record since May 2014.


B. Plaintiffs Is A Fee Simple Owner By Way Of A Land Grant

   Plaintiff is an assignee to a Land Grant/Patent that was updated in Henry

County Superior Court since May      29th   2014. (Exhibit A) ) A Patent or grant in

terms is synonymous. See...Northern PacWc Railroad Co. v. Bardern 46F. 592,

617 (1891) A Grant/Patent cannot be avoided at law in a collateral proceeding


                                              4
       Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 5 of 29




unless it is declared void by statute. This Grant is unimpeachable at law, except

when it appears on its face to be void. Once perfect on its face, it is not to be

avoided in a trial at law by anything other than an older Grant. Hooper et al v

Scheimer, 64 US. (23 how) 235 (1859) The Land Grant instrument is conveyed

from the Archives of Georgia by the Director and reads:

 I, Christopher M. Davidson, J.D., Director of The Georgia Archives, do
 hereby certify that the one page document hereto attached and made part of
 this certificate is a true and correct copy of page 1 of 1821 Land Lottery Henry
 County Register of Grants, showing Henry County, District 12, Land Lot 5,
 and I further certify that the described grant book is on file and of official
 record in the Archives of the State of Georgia. (Exhibit A, ¶ 1)



   A patent/grant for land is the highest evidence of title and is conclusive as

against the government and all claiming under junior patents or titles (United

States v. Stone, 2 US 525).” “The land patent is the highest evidence of title and is

immune from collateral attack” [Raestle v. Whitson, 582p. 2d 170,172 (1978)1

“that the patent carries the fee and is the best title known to a court of law is settled

doctrine of this court,” [Marshall v. Ladd, 7 Wall. (74 U.S.) 106 (1869)] a patent is

the highest evidence of title, and is conclusive against the government and all

claiming under junior titles, until it is set aside or annulledby some judicial

tribunal.” [Stone v. United States, 1 Well. (67 U.S. 765 (1865)] “the patent is the

instrument which, under the laws of congress, passes title from the United States

and the patent when regular on its ,face, is conclusive evidence of title in the

                                            5
          Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 6 of 29



patentee, when there is a confrontation between two parties as to the superior legal

title, the patent is conclusive evidence as to ownership.” [Gibson v. Chauteau, 13

Wall 92 (1871)] “the patent is prima facie conclusive evidence of the title.” [Marsh

i’.   Brooks, 49 U.S. 223,233 (1850)] “a patent, once issued, is the highest evidence

of title, and is final determination of the existence of all facts,” [Walton v. United

States, 415 f2d 121,123 (10th cir. (1969)] “state statutes that give less authoritative

ownership of title than the patent can not even be brought into federal court.”

[Langdon V. Sherwood, 124 U.S. 74,8 1 (1887)]


      For the Defendants part, they claim that the Land Grant is illegible; Plaintiffs

original filing is readable and states:

I HAVE GIVEN AND GRANTED, and by these presents, in the name and behalf
of this State, DO GIVE AND GRANT, unto Henry Ezell of Whites District of
Jasper County his heirs and assigns forever, all that Tract or Lot of Land,
containing two hundred two and a half acres, situate, lying and being in the
Twelfth district of Henry county, in the said State, which said Tract or Lot of Land
is known and distinguished in the plan of said district by the Number Five
   .having such shape, form and marks as appear by a plat of the same hereunto
annexed. To have and to hold the said tract or lot of land, together with all and
singular the rights, members and appurtenances thereof, whatsoever unto Henry G
Ezell his heirs and assigns; to his and their proper use, benefit and behoof forever
in fee simple. (Exhibit A4 6)



      As recent as 2014, the U.S. Supreme Court has ruled that a Land Paten/Grant

gives a fee simple title. Chief Justice Roberts delivered the opinion of the Court

and Specified:

                                             6
       Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 7 of 29




(A land patent is an official document reflecting a grant by a sovereign that is made
public, or “patent.”) The patent conveyed to the Brandts fee simple title to the land
“with all the rights, privileges, immunities, and appurtenances, of whatsoever
nature, thereunto belonging, unto said claimants, their successors and assigns,
forever.” Marvin M Brandt Revocable Trust v. United States 572 U.S. (2014)
C. The Assignment Made Public Is Slander Against Plaintiffs Title


   The recording of this void assignment brings slander on the Plaintiffs fee simple

title. (Exhibit B) The elements of a slander of title claim require a plaintiff to

present evidence that a defendant recorded a document in the public deed records.

Giles v. Swimmer, Case No. Si 1A137l, (Ga., March 5, 2012), The Georgia the

Supreme Court has also recently ruled that a Plaintiff does have standing to

challenge the validity of an assignment, if a person can show injury. See.. .Ames et

al v. JPMorgan Chase, Si5G1007, March 7,2016,298 Ga. 732 GA.


D. Defendants Did Not Present The Note For Inspection To Plaintiff


   The original Note is needed to validate any interests that the Defendant has in

this matter. The “best evidence” rule allows for authentic documents to be used to

determine authenticity of all documents. Fed. R. Evid. 1002 Furthermore, under

Universal Commercial Code (U.C.C) Article 3~3-50i, Georgia adopted, Plaintiff is

entitled for presentment of the instrument. On May      5th,   2020 Plaintiffs sent the

Defendant Qualified Written Request of the inspection of his ORIGINAL WET

INK SIGNATURE PROMISSORY NOTE. As such, Defendants had an


                                            7
        Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 8 of 29




obligation to present Plaintiff with the promissory note within the state of Georgia

in Henry county. (Exhibit C) Defendants ignored Plaintiff’s requests and as result

Plaintiff was not obligated to continue payments to either Defendant. U.C.C. 3~

3-50 1 et seq allows for a borrower to discontinue payments without dishonor until

the obligations of law have been met. The Defendants must present the the

original instruments (Note and Deed to the Plaintiff in order to prove standing in

it’s interests in land. Because Defendant refUsed to honor the Plaintiffs request, the

Defendants motion to dismiss Judgment on the should be denied.


E. No Tender Is Required

  Plaintiff is alleging that neither Defendant holds Plaintiff’s note, so no tender is

required. A third party acting as a grantor, with no authority.., filed an assignment

into the public records of Henry County on June 2’~ 2020. (Exhibit D)The note

and the security deed are void, and Defendants have engaged in inequitable

conduct that which would not require tender of any payments to Defendants.

(Comp   ¶ 36) See... Everson v. Franklin Discount Co., 285 S.E.2d 530, 533 (Ga.
1982) (If Plaintiff succeeds in proving that both Defendants is not the holder of the

note then no tender would be required because no sum would be due to Defendants

under the note); See also, Sapp v. ABC Credit & mv. Co., 253 S.E.2d 82, 87 (Ga.

1979); Davis v. Atlanta Fin. Co., 129 S.E. 51, 52 (Ga. 1925) Metro Atlanta Task

Forcefor the Homeless, Inc. v. Ichthus Cmly. Trust, 298 Ga. 221, 236, 780 S.E.2d
                                           8
       Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 9 of 29




311, 324 (2015). (tender is not an absolute rule, especially where it is alleged that

a party procured the sale of the property through its own improper conduct)


                                IV. CONCLUSION

   For the foregoing reasons above, Plaintiffs respectfully requests the Court deny

Defendant’s Motion to Dismiss (Dkt 6).




Respectfully submitted, December 2V”2020                         ,77ykyR.Franklin

                                                                   O~è~ramb1ing Way
                                                              Stockbridge, GA 30281
                                                                       678-650-3733
                                                             rrfrankl2@,hotmail.com




                                          9
      Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 10 of 29




                         CERTIFICATE OF SERVICE

  The undersigned hereby certifies that a copy of the foregoing was sent via mail

on December 23rd 2020 to Defendant’s Counsel listed below:

                        HOLLAND & KNIGHT LLP

                              GRANT SCHNELL

                   1180 West Peachtree St, NW, Suite 1800

                              Atlanta, GA 30309

COUNSEL FOR DEFENDANTS CARRINGTON MORTGAGE SERVICES,

        LLC AND WILMINGTON SAVINGS FUN]) SOCIETY, FSB




Ricky R. Franklin
708 Brambling Way
Stockbridge, GA 30281




                                       10
Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 11 of 29




   EXHIBIT A
                                              k
  Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 12 of 29




           STATE OF GEORGIA




           The Georgia Archives, University System of Georgia




I, chrtstopher .M. Vavidion, J.V., Director of’T’Iie çeorgia ArchIves,
do hereby cert~fij that the one page document hereto attached and
macfe part of this certifIcate Is a true and correct copy ofyage n~
of 1821 £anILottenj 3-Cenry County ~.egister of çrants, showing
≤enr}j County, District 6, LandLot 12, aiidlfurt her certify that
 the descrIbedgrant book is onfWe and of officiaCrecordin the
Archives of the State of çeorgia.

                           IN ES-ltMO2’Oj “W5fTS~EOy, I have set my na~idEandEafftxedtfie
                     Officid Seat’ of the State of I3eorgia this twenty-ninth c1~zy of .54pri~ 2014


                                                                             ~~1           ~

                                                                 Director, Ifle ~eurgla iirclitves
 Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 13 of 29
                                                                                 S.
                                  I.




            STATE OF GEORGIA




           The Georgia Archives, University System of Georgia




I, Christopher LM. Vavid~on, J.V., Director of alie ~eorgia YLrc hives,
cth hereby cert~fij that the one page document hereto attachec(anc(
nuuCe part of thIs certificate Is a. true andcorrect copy ofpage i of
1821 £a.ncfLottenj 3-knry County 2Zeglster of çra.nts, showing
9-(ennj County, DIstrict 12, £andZtot a.ncUfurther cert~fij that
                                               ~,


 the c(escribetgra.nt book Is onfiCe a.ncCof officIciCrecorc(In the
Archives of the State of Qeorgia..

                             19’1 flSTEMOMJ W5[ntTOy, I have set my hantantafflxecfthe
                      offlciaISca(oftfie State of georgia this twenty-ninth cthy of ilpri~ 2014




                                                               Vlrectcr, ‘The çeorgw S4rchhi’es
                                                          ~3
                                ~tL~i4-10 Filed 12/22/20 Page 14 of 29
        Case 1:20-cv-04661-SDG Document




RECORDING REQUESTED                                        I~ ~
                                                           Doc ID:   016771190012 Type: MISC
WHEN RECORDED MAIL                                         ~ ~t0~11p:13 MI
                                                           Henry. GA clerk of Superior Court
                                                           Barbara Harrison Clerk of Court
RickyR. Franklin                                           e43587 ~~216-227
708 Brambling Way
Stockbrldge, GA 30281

DECLARATION OF ASSIGNEE’S UPDATE OF LAND GRANT

TO WHOMEVER IT MAY CONCERN:


This DECLARATION is directed to be attached to all deeds and/or conveyances in the name of the
parties above shown as requesting recording of this document, In a manner known a nunc pro tunc
(as it should have been from the beginning).

KNOWN YE ALL MEN THAT BY THESE PRESENTS: I Ricky It. Franklin DO SEVERALLY CERTIFY AND
DECLARE THAT I BRING UP ThE LAND GRANT IN MY NAME. THE ASSIGNEE TO THE LAND GRANT
THAT IS FILED AND KNOWN AS, THE      4TH   GEORGIA LAND LOTTERIES OF 1821: REGISTERED AS 1821
LAND LOTTERY HENRY COUNTY REGISTER OF GRANTS

SAID COPY OF WHICH IS ATTACHED HERETO.

1. I, FURTHER CERTIFY THAT I AM THE ASSIGNEE TO A PORTION OF SAID GRANT WHICH IS
LEGALLY DESCRIBED AS ATTACHED HERETO AND MADE PART HERETO AND MADE APART HERETO
AND MADE APART HEREOF BEING THE ONLY WAY A PERFECT, PARAMOUNT, AND ALLODIAL TITLE
CAN BE HAD IN My NAME, AND PARTICULARLY THE FOLLOWING DESCRIBED LAND SO SOUGHT TO
BE GRANTED:

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOTS OF THE 12~ DISTRICT
AND LAND LOT 12 OF THE 6TH DISTRICT, HENRY COUNTY, GEORGIA, BEING LOT 162, AVIAN
FOREST SUBDIVIVISION, PHASE III, SECTION A, A PER PLAT RECORDED IN PLAT BOOK 35, PAGE
243-245, HENRY COUNTY RECORDS,71HICH PLAT IS INCORPORATED HEREIN AND MADE A
PART HEREOF BY REFERENCE.
                                                                 GE~QJA. HENRY COUNTY
                                                                   I CERI1FYThATfl€F~EQO~NG
                                                                 ISA TMJE MD EXACT C(WY OF ThE
                                                                 OMQNALWHIOIAPPEflOFRE
                                                                 INThISOFVIcE.BK I-cb_;s’
                                                                 PG ,~4L’-;A~’i
                                                   1              INMTNE~SM4E~UMW
                                                                 THtS~9,’cL DAYOF Ju.nt

                                                               ~ LO~p”~~j ~
                                                                (JNeAA.HARmSON- H~YSUP~0RCOURT    0
                                                  3
      Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 15 of 29
                                      ~~d~4~}- 4 ~

IF THIS DECLARATION OF LAND GRANT IS NOT CHALLENGED BY SOMEONE IN A COURT OF LAW
WITHIN SIXTY (60) DAYS FROM THE DATE OF FLUNG, THE ABOVE DESCRIBED PROPERTY SHALL
BECOME MINE AS ALLODIAL FREEHOLD, AND THEN THIS LAND GRANT SHALL BE UPDATED IN MY
NAME, SUBJECT TO THE LIMITATION STATED HEREIN.

2. NOTICE OF PRE-EMPTIVE RIGHT. PURSUANT TO THE DECLARATION OF INDEPENDENCE(1776),
THE TREATY OF PEACE WITh GREAT BRITAIN (BSTAT) KNOWN AS THE TREATY OF PARIS [17933 AN
ACT OF CONGRESS [3STAT.566, APRIL 24, 1824], THE OREGON TREATY [9STAT.869, JUNE 15,
1846], THE HOMESTEAD ACT [12STAT.392, 1862] AND 43 usc SECTIONS 57, 59, AND 83; THE
RECEIPIENT HEREOF IS MANDATED BY ART. VI sECTIONS 1, 2, AND 3; ART. IV SECTIONS I CL. 1&2;
SEcTION 2 CL. 1 8t 2; SECTION 4; THE 4~,   7TN gT’l   AND    101H   AMENDMENTS [U.S. CONSTITUTION,
1781-91] TO ACKNOWLEDGE ASSIGNEE’S UPDATE OF GRANT OR PATENT PROSECUTED BY
AUTHORITY OF ART. III SECTION 2 CL. 1&2 ENFORCED BY ORIGINAL/EXCLUSIVE JURISDICTION
THEREUNDER AND IT IS THE ONLY WAY TO PERFECT TITLE CAN BE HAD IN MY NAME, WILCOX vs
)ACKSON, 13 PET. (U.S.) 498, 101. ED 264; ALL QUESTIONS OF FACT DECIDED BY THE GENERAL
LAND OFFICE ARE BINDING EVERYWHERE. AND INJUNCTIONS AND MANDAMUS PROCEEDING WILL
NOT UE AGAINST IT, LITCHFIELD vs. THE REGISTER, 9 WALL (U.S.) 575, 19L. ED. 681. THIS
DOCUMENT IS INSTRUCTED TO BE ATrACHED TO ALL DEEDS AND/OR CONVEYANCE IN THE NAME OF
THE ABOVE PARTY..


3. LAWS OF THE LAND; THIS GRANT IS PROTECTED THROUGH THE CREATION ON THE LAWS OF THE
STATE OF GEORGIA OF THE GENERAL ASSEMBLY OF DEC. 1837; THE CONSTITUTION OF THE UNITED
STATES; THE CONSTITUION OF THE STATE OF GEORGIA AS AMENDED; HIS EXCELLENCY JOHN
CLARK GOVERNOR AND COMMANDER IN CHIEF OF THE ARMY AND NAW OF THIS STATE, AND OF
THE MILmP1 THEREOF; AN ACT TO MAKE DISTRIBUTION OF THE LATE CESSION OF LANDS,
OBTAINED FROM THE CREEK NATION BY THE UNITED STATES COMMISSIONERS, IN A TREATY
ENTERED INTO AT OR NEAR FORT WILKINSON, ON THE              16Th   DAY OF JUNE, 1802-APPROVED MAY 11,
1803, VOL II. 100.; AN ACT TO DISPOSE OF AND DISTRIBUTE THE LANDS LATELY ACQUIRED BY THE
UNITED STATES FOR THE USE OF GEORGIA, OF THE CREEK NATION OF INDIANS, BY A TREATY MADE
AND CONCLUDED AT THE INDIAN SPRINGS, ON THE           81H   DAY OF JANUARY, 1821; AND TO ADD THE
RESERVE AT PORT HAWKINS TO THE COUNTY OF JONES APPROVED MAY 15, 1821. VOL IV. 246; THIS
EMBRACES ThE TERRITORY BETWEEN THE OCMULGEE AND FLINT, ABOVE IRWIN AND BELOW COBB
COUNTY.




                                                  2



                                                      LI
       Case 1:20-cv-04661-SDG Document
                                ~$I. i:b10 Filed 12/22/20 Page 16 of 29



4. Legal description of HENRY COUNTY


ALL THAT PART OF SAID TERRITORY WHICH LIES EAST OF THE LAST-MENTIONED LINE, AND A LINE
COMMENCING AT THE CORNER OF MONROE COUNTY TO THE CHATTAHOOHEE, SHALL FORM ONE
OTHER COUNTY TO BE CALLED HENRY.


S. DISCLAIMER; NO CLAIM IS MADE HEREIN THAT I HAVE BEEN ASSIGNED THE ENTIRE TRACT OF
LAND AS DESCRIBED IN ORIGINAL GRANT, MY ASSIGNMENT IS INCLUSIVE ONLY TO THE ATTACHED
OR ABOVE LISTED LEGAL DESCRIPTION. THE FILING OF THIS DECLARATION OF LAND GRANT SHALL
NOT DENY OR INFRINGE ON ANY RIGHT, PRIVILEGE OR IMMUNITY OR ANY OTHER ASSIGNEE TO ANY
OTHER PORTION OF LAND COVERED IN THE ABOVE DESCRIBED GRANT.




MEMORANDUM OF LAW ON RIGHTS, PRIVILEGES AND IMMUNUIES


ALLODIAL, FREE; NOT HOLDEN OR ANY LORD OR SUPERIOR; OWNED WITHOUT OBLIGATION OF
VASSALAGE OR FEALTY: THE OPPOSITE OF FEUDAL Baker V. Dayton, 28 WLs. 384; Wallace V.
Harmstad, 44 Pa. 499: (Black’s Law Dictionary, 4th Edition).


 ALLODIUM. LAND HELD ABSOLUTELY IN ONE’S OWN


 RIGHT, AND NOT OF ANY SUPERIOR; LAND NOT SUB)ECT TO


 THE GRANT ALONE PASSES LAND FROM the united States of America TO THE STATE OF GEORGIA TO
 THE GRANTEE AND NOTHING PASSES A PERFECT TITLE TO PUBLIC LANDS BUT A GRANT/PATENT.
 Wilcox v. Jackson, 13 Peter (US) 498;


 AS ASSIGNEE, WHETHER HE BE THE FIRST, SECOND OR THIRD PARTY TO WHOM THE TITLE IS
 CONVEYED SHALL LOSE NONE OF THE ORIGINAL RIGHTS PRIVILEGES OR IMMUNITIES OF THE
 ORIGINAL GRANTEE OF LAND GRANT/PATENT. The U.S. Constitution STATES IN ARTICLE I, SECTION
 10, CLAUSE 1, “No state shall   ...   Impair the obligations of contract.”;


 IMMUNITY FROM COLLATERAL ATTACK: Collins v. Bartlett, 44Cal 371: Webber V. Pere Marquete Boom
 Co., 62 Mich 626, 30 NW 469; Surgest v. Dow, 24 Miss 118L Pittsmont: Copper Co. v. Vanina, 71
 Mont 44 Pac 461 Green v. Barker, 47 Neb 934 66 NW 1032.



                                                          3
~
_                                                                                                                       __




               Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 17 of 29

                                                                                      I    ~          r
                                                                                                •q~s~ ~
                                                                        t, ‘if’i.
                                                                              ~
                                                                   ~.:              ~.c~~’a
                                                              ,    bt’nm$flfld A~avy oftkisatuse and

                          1~7s   d’
                                                    ui:                                                                      a
                                                          PRESENTS SHAtL COME, GREETING:
                                      ~O4     I


                                  ~ of an act of the General Assetn.
                                  ]~i4iy, 1821, (or niaking distribution of the tand lately acquired of
                                                            the counties of Dooly, Etouston, Monroe, Fay.
                          4,~n. this State, 1 HAVE GIVEN AN!) GRANTED, and by these pre
           •      bnaeadiebal(dflhis Stace,~DO GIVE                        AND            GRA!4T,

        .%4,~ /77a1C%/2~4,fd2L4/                                                                                   /
                                                                   ‘C                      Ft



        heirs ~d ,fliguq1~ever, Ü1I that Tract or Lot of Land, containing two hundred two and
    •   a half acres, situate, lying and being in the      ~ej1.’ ~j,                                       ——




        4ht~iptof         ~                                              to        ty, in the said State, which sakI
        Tract or Lot of Lahd Is k%wn and diidngidshed ifl the plan of said district by the Nucu—
                                                                                                  havingsuch than,

        form..sn4 mark~ as oppear by a p1st of the same hereunto annexed                         To have and ‘to hold
        lbs sajdjr~ct or lot of lpnd, together with aN and singtthfr the rights, me~nbcrs ahd ip
        purtenances thereof, whatsoever, unto the           ~e~d               .   yz15’    4’      C~t r t/
                                 heirs and assigns; to                              /and their ~á~iper use, beilefil

        had beboof foi~ever in fee simple.

                GiVEN under               hand and the Gre?*t Seal of the State this ~
                    day               e     a.~en   6c(      ft the year of our Lorc4 €aisreen hundred and
                          ~ 7;~’                                                                     s~ ot4nencañ
                    iildepen&nQ.7
                                                            the                                 /
                                                            4/~fl’•                 t?~                    E.
           Registered     th~    i2ce~.Z ~ d~~y Lt’%?%r, ~                                                 1822/
Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 18 of 29
              Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 19 of 29
a..




      Acknowiedgmeflt/JUrat

      DATE:           2~               2014      4t%422~
                                              Signature: Ricky R. Franklin



      Witness




      STATE OF GEORGIA
      COUNTY OF HENRY


                                                  appe ared~of
                                                            RickyI-fR. Franklin,
                                                                           beforeknow
                                                                                   me, to me (or satisfactorily
      proven) to the person whose name is subscribed to the within instrument and acknowledged that
      he/she executed the same as Homestead for the purposes therein contaIned.




       in witness whereof I hereunto set my hand and official seal


      J~            S2c.~&~
      Notary Public>’



       Title (and Rank)
       My commission expires


       Documents       Grantee Assignee Notice of update of Land Grant, stapled 4 pages
       Exhibit A       Original Land Grant from Georgia Division of Archives and HIstory, 4 pages,
       Exhibit B       Certified Plat, 1. Page,
       Exhibit C       Certified Warranty Deed
       Exhibit D       Homestead declaration, 2 pages.



                                                            4
       Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 20 of 29




When Recorded, Return to:

Ricky B. Franklin
708 Brambling Way
Stockbridge, GA 30281


                 DECLARATION OF HOMESTEAD

1. 1, Ricky R. Franklin, DO HEREBY DELCARE:

2. THAT MY MAILING ADDRESS FOR MY HOMESTEAD IS:
       708 Brambling Way
       Stockbridge, GA 30281

3. I am now residing on the Land and premises located in the city of Stockbrldge, County of Henry, State
of Georgia, known and legally described as:

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT S OF THE 12~” DISTRICT
AND LAND LOT 12 OF THE 6” DISTRICT, HENRY COUNIV, GEORGIA, BEING LOT 162, AVIAN
FOREST SUBDIVIVISION, PHASE III, SECTION A, A PER PLAT RECORDED IN PLAT BOOK 35, PAGE
243-245, HENRY COUNW RECORDS, WHICH PLAT IS INCORPORATED HEREIN AND MADE A
PART HEREOF BY REFERENCE.

 4. lam DECLARED HOMESTEAD HEAD OF HOUSEHOLD OWNER OF THE DECLARED HOMESTEAD.

 5. NO FORMER DECLARATION OF HOMESTEAD HAS BEEN MADE BY ME EXCEPT AS HAS BEEN
 ABANDONED.

 DATE:___________________ 2014
                                         Signature: Ricky R. Franklin




 STATE CF GEORGIA
 COUNTY OF HENRY




                                                     1



                                                         q
         Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 21 of 29




   p t~tMa4~ fl’dz~j a’ra- Id being duly sworn on oath, deposes and says: that as signer to this
   DECLARATION OF HOMESTEAD, all statements made herein are true and correct to the best of my
   knowledge and belief.
   Onthis ~ dayof J~1 ~4                        . ‘2-O I ~(      before me,
   T’*  ftF7c~ i~’~ .j~gtt’&_1ce _t, personally appeared Ricky B. Franklin, know to me (or satisfactorily
   proven) to the person whose name is subscribed to the within instrument and acknowledged that
   he/she executed the same as Homestead for the purposes therein contained.




   In witness whereof I hereunto set my hand and official seal



c~$~tary Public   L~’        ~




   Title (and Rank)
   My commission expires




                                                       2
                                                                      Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 22 of 29




                                                                                                                                                                                                                                                                             GE 244
rztmt
~
                                        4     -




Sn                                                C
                                                                                                                                                                                                                                                                                      4
     FlAt 7045 ~l 710407770 70.4445 CuGOGItO SI’
on-a.’ 7.570,5*1-a 16(1770 *1 70147’ 07(44SVl~P5CA
C A.4W*(? 0”    ,u___SL._._ S


.647046 07~-.? 5(4161*11.




76 011CR — — LAO VIa.w Pt IllS flAt —
t(~ 6144ç C EflsX(~3 LWtlO S Pt6~L LI IflO,0.
A 04 rAsn1,CSAD ,a”i AC’a*lI$ IllS ‘14? 11.45
“AX fla. — AC (146 5~4Y 44* Ofll 765 Ill tIC liSt a.
sIC PLCRC P04674W All 37*1CC ~X rGO1~ 1*41St C7xmx~
tdL4r* !AZWENIS A45 naiL MAlTS (0011 SlOP.? 6W 046
4ks’OsU Al) GOlSA             k(     SCVU



                                                                   ‘198’
,AtrA..IAec aO(t(~’40~
l54~ lMIfl x~x46 C64& .s,etc*,c aoco. J0sz ~
j51 ,a~ PSWFACI .172 1A541,4 cml.> 67119 42.6.j#~)


                                                               N

 F0J~
  lot GO 46n~,s,ncAh3 0 74*
                                                                                                                                                                                                                                                                                      4
 moat 84’ At SkIlls. IlcPswa
 fl~,t(, Won II? ,:nn*76n,.t




  A 6W104 a. In IllS 7CR 14nX4
  lZ2C’64 5? 6t040 7672460 4464 (tIlE .44,
  lESIOn’ flO.IP’A 50148 nfl
  10441 alvIn’ riCAn II 00)1(4? l’A~14L ‘tO
  ixas lOll C




  Ifl.’*1tC    460.4460 Loll 5465 7 41677   •
     R2’ a.... cmn ,.0 ,wA1t~ .40575470 Al All
               77’0I £0 477(1St a. 2 lIAR Mn7llnAl~
          lIt ‘1’CIILII 14*57 *6 0)447(60



   .t,IAloS S?C%lc a. Ills flAt Afl 1,6471
   — .Ll.*5cn? a. ‘5.6(48)647 c0)fl Lw
   (401071% tO; 6I.%RSs’AYaw 5646? 70
   ‘OIlily 4! lAW tot 01I014Ma El, 7111
   4677)547 Ads 70011 £0070
   A4lb0ti4~4.




                                                                                ~\.E;:7.~~::,
                                                                                                                                                                                                                                    ,em’      (antI Ca.0A



  77.6‘SW 0.474 ‘4’67. 7*11.4 7460 RAT’1 #7510 It’S A
  0051_C flllS000’I 0’ 06 FOOT 04 41.~Q PUT 440 All
  4)104)9 (4*10* Cl’ 0Z~ Pifi 44CC P0..? .410 WAS 404)77550                                                   /~/~-,                                              3~c a4~       -
   ‘SAC St *5346475*4571     5.54541,6.5 rAM 0(4142.480
  FEll 00544 21777 1143 (4400 70 8t 4)1(1*47! 7*7*71 ClE
  SW ft. 77600)4101 E0la’5716fl7 0)5(1




                                                                        a
                                                                                                                                                                                                                       7I
    nf159r 115 56 776Cr 0455 5(4? I-AS MAX FR0I• A 0004)14)
  0)41(17 5,67(7’ 8401 07’ 04 0117*170 64.0(1 Mr
                                                                                                                                                                    JUL ~6 2W1 ,fl~,Rr
  5,04741W 440 tIll! MO. 6775 7(35 774(70 A? .451 I CT
           ,047 Pa? DOS RI! 115115 ALt Ill 3577.1080477                1017                                     C    P.442 1.
  Il- 774 £1115000’ .4o45C0.flx                                                                                 10040 *171
         4.          ,~2-                                                                                       8704078 non-zr sac-I’ nAP-Il’
                                                                                                                :0741 410 0’ 077 27 (v’Ls’S I? OCCGOI I)
                                                                                                                                                                0145(07   ..oRc000T      Qm~tC~Qt~0
                                                                                                                                                                                         56404-vl 116 L4100l’owl
                                                                                                                                                                                                                                fINAL PLAY OR
     740*7 L 74aI.   P.O.   /                          0144%
                                                                           0;   .~..%o.’
                                                                                 1.0
                                                                                                                 VIAL Il-It 0: 55466% *402 67714)6 w’StcL&l A I
                                                                                                                aVfl .49(4. 1785 1045 (‘NIX -.XtIWn A)
                                                                                                                “7’ .1104 50* 401(1 (0(48 ‘7—8(10’ ~
                                                                                                                                                                                         ‘S~S7•A44tl’ £01406 01*’
                                                                                                                                                                                         45194652755 0(0(411 20751    A VIANFORES1
                                                                                                                GlOSS LI’ LOISlFlt 40’
                                                                                                                ItS 10! 067.577 440
                                                                                                                                                                                         24 flooR ~aw,S                   PHASE III
                                                                                                                — 14,1W 048 %I70 5071 (la-Alto rIo;
                                                                                                                040*4 StIES 055       4—P C04’4W
                                                                                                                                                                                         j47145~ (..z3Jl7l.2119                    SECTiON A
                                                                                                                (lit 070 51454CC 81 (7010* P014W                                                                                  SHEET2 0F3
      ElLANDMARK                Sc PLANNING. INC.
                                                       lint
                                                       SIX 6455*
                                                       SocIlb.(Agt,O..3O2R,
                                                       rho.: 4,70)5074557
                                                                                    .:~ld   owvc.4’ç
                                                                                    ‘I?-” 67500,49
                                                                                    ‘704.1 dc.topmeflf as~’
                                                                                                                               24    74
                                                                                                                                                  a.~fllC ISAIS
                                                                                                                                                            767
                                                                                                                                                                   ‘.51                                              41c.,mnLse,01744
                                                                                                                                                                                                                     L0(4710 Al 1.00 LOT 51
                                                                                                                                                                                                                                               S    ar 74421107501(1
                                                                                                                                                                                                                                                    0’ DC £74 0550406

                                                       Ft.: (770576543$             •GoSsla.CIIOO 2,$vt                                                                                                           0440 174)4’   71 2~                       9(15(7   ‘laO’
     Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 23 of 29
06306
00098                                                                                                          ~oox 63OG~1m~ 98
                                                                                               DOCI4 047490
                                                                                               FILED IN OFFICE
   GEORGIA, HENRI COUNTY                                                                       0s/as/aaOs
     I CERTIFY THAT THE FOREGOING                                                              02:25:
                                                                                               BK:0&a0S PG:0098
   ISA TRUE P110 EtACT COPY OFThE                                                              SUDITM A-   LEWIS
   ORIGINAL WHICH APPEARS OF RECORD                                                            CLERK OF
   IN THIS OFFICE. BK                                                                          SUPERIOR COURT
   PG         9X-s, IcC.                                                                       HENRY COUt’4TY, GA
     IN WITNESS WHEREOFIMYE
   THIS n DAYOF             ~
   AFFI~S~SIONA~
   B~R8APALHMRISON- HENRI SUPERIORCOURT
                                                                                                                         S




        I   RETURN DOCUMENT To:
            ThB LAW OFFICES OF SAM MAGUIRE, JR., P.O.
            4040 RDSWELL RD., BLOC. E.400
            ROSWELL, GEORGIA 30342
            ~4o4)a$74sB5
                                                                                                             t~t ~stAT~ TRF
                                                                                                                    HENRY CCL.,
            FILE 40327930                                                                                          SUPERIOR COURT
                                                             WARRANTY DEED
                                                                                                                     AUG 282003
            STATE OF GEORGIA                                                                              PA lEO
            COUNTY OF FULTON
                                                                                                                    CL       OF suFcson~vay

                 This Indenture raid, this 21St day of July, in iho yoar2003, between D. R. HORTON, INC.
            TORREY, A DELAWARE CORPORATION, oitho Ooonry oi FULTON, stale of Georgia, as party Os paruas Of ho
            iirst pact, horotnuridar coiled Grantor, and RICKY R. FRANKLIN, as party or pettios of the seoor.d part, hetoinaitet
            ealiod Gronino (the words ‘Grantor’ and ‘Gumbo’ to include thofr rospoctro hairs, suroossocs and nsai9ns whom lila
            coriloxI (aquiros or pernitil).

              W I T N E S S E T H that: Grantor. for and in conoidarMion of the sum or TEN AND 00,100’S
            ($10.00) Dollars and other ~oodaodvaiuabia consideration iii hsrnd paid tt and bofore the aaattng and dotworj of
             humus presents. ho rocolpi whoroof is hereby ool(nov4orjgod, has grunfocf, bargained, said, atoned. conveyed           sItu
            ronfirmod, and by ihuso plosonts doe, grant, borgain, sell, shea, convoy and oonhirm unto ho said Goanico,


            ALL THAT TRACT OR PARCEl. OF LAND LYING AND BEING IN LAND LOT 5 OF THE 12Th
            DISTRICT AND LAND LOT 12 OF THE 6TH DISTRICT, HENRY COUNTY, GEORGIA, BEING LOT
            162, AVIAN FOREST SUBDIVISION, PHASE III, SECTION A, AS PER PLAT RECORDED IN PLAT
            BOOK 35, PAGE 243-245, HENRY COUNTY RECORDS, WHICH PLAT IS INCORPORATED
            HEREIN AND MADE A PART HEREOF BY REFERENCE.


            This Deed is given subject to all easements and restrictions of record, ii any.

               TO HAVE AND TO HOLD the seld root or parrot of and, with oil arid sinfuior the rights. ,nomboio and
            aPpIJrronan005 thereof, to the same being, belonging, or ri anywise apporiaininQ. to ho only proper usa, befoul and
            bc,hoof of she said Orunioo io,ovor in FEE SIMPLE.

                AND THE SAID Grantor wilt warronf and lorevordoforid rho oigfsi and cilia to   a,e   above dasoribod properly unto
            the said Grantee agalnot the claims of at poisons whomaoevo(.

              IN WITNESS WHEREOF,              Graniorhos hotsunio sot graniop’s hand and soul this day and your first above wrItten.

            Signed, cooled and do(yeood in he prasonca of:

                                                                          C. R, HORTON, INC.’ TORREY,
                                                                          A DELAWARE CORPORATION

                                                                          By:     SL.L    ~ ~flJ (Y~(Seai)
                                                                                  ASST. SECRETARY

                                                                          By:     _________________                           _jSo&t4
             Notary Pubto


                                                                                         Seal)
Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 24 of 29




   EXHIBIT B
GSCCCA.org Image Index
           -
                          Case 1:20-cv-04661-SDG Document 10https://seareh.gsccea.orgfImaging/HTML5V’iewer.aspx?id~7613824..
                                                               Filed 12/22/20 Page 25 of 29

                                                                                                 SKt17207 P0s275-275
                                                                                                 Flied and Recorded
                                                                                                 Jun-02-2020 08:00 AM
                                                                                                 DOC$2020.015684
                                                                                                 BARBMAA. HARRISON
                                                                                                 CLERK OF SUPERIOR COURT
                                                                                                 HENRY COUNTY, GA
                                                                                                 Padiclpant ID: 5224125492




               When Recorded Return To;
               CitiMcttgage, Inc.
               00 Natlon~~~de Thie Clearing Inc.
               211X)Ait 19 North
               Palm Harbor, FL 34683
               CltIMortga~e Loan No 2081160060


                                                ASSIGNMENT 01? SECURITY DEED
               FOR GOOD AND VALUABLE CONSIDERATION the sufficiency of which is hereby acknowledged, the
               undersigned, C1TIMORTGAGE~ INC., WHOSE ADDIESS iS 1000 TECHNOLOGY DRIVE, O’FALLON
               MO 63368, (ASSIGNOR), by these presents does convey, gmat, assign, txansfer and set over the descsibetl
               Security Deed with all interest secured thereby, all liens and any rights due or to become due thereon to
               WILMINGTON SAVINGS FUND SOCIETt PSI) AS TRUSTEE OF STANWICH MORTGAGE LOAN
               TRUST H, WHOSE ADDRESS IS C/U 1600 sodnI DOUGLASS ROAD, SUITE 110, ANAHEIM, CA
               928%, ITS SUCCESSORS AND ASSIGNS, (ASSIGNEE).
               Said Security Deed is executed by RICKY It FRANKLIN to MORTGAGE ELECTRONIC
               REGISTRATION SYS’IEMS, INC., AS GRANTEE, AS NOMINEE FOR HOME STAR MORTGAGE
               SERVICES, LLC, ITS SUCCESSORS AND ASSIGNS and recorded in Deed Beak 6306 and Pate 99 in the
               office of the Clerk of the Superior Court of HENRY County, Ceonta.
               IN WIThESS WHEREOF, the undersigned has hereunto set its hand this 01st day of June In the year 2020.
               CITIMORTGAGE, INC.


               By:
                     SUSAN fflflC$
                     VICE PRESIØENT



               By:

                     VICE PRESIDENT                                                       .   SEI~L
               AM persons whose signatures appear above have qualified
                                                        document and

               Signed, sealed and delivered rn the presence of the below
               named witness:



                 JU~flCE VOAKAM
                 WITNESS
               STATE OF FLORIDA COUNTY OF PINELLAS
               Sworn to (or affirmed) and subscribed before me by means of [XI physical presence or E online notarization
               on this 01st day of June in the year 2020, by Susan Hicks and Ercilta Green as VICE PRESIDENT and VICE
               PRESIDENT, respectively of CITIMORTGAGE. INC.. who is (nit) personally known by me.



                  CLAIRECOX
                  COMM EXPIRES: 03/28/2023
                                                                             I~”
                                                                             1*
                                                                             3   -
                                                                                     -
                                                                                              t4~ 1
                                                                                         MYCSUWLECWOMUZIl*231




               Document Pa’epared By: Dave LaR.ee/NTC, 2lOOAIt. 19 North, Pain, Harbor, FL 34683(800)346-9152
               CMOAV ~547343 2020WL.006 DOCRTOI2006-03;23:13 IC-li EFRMGAL_CITI

               EmII~IIIIIllhIAhIIIIIII                                     miuimiiuiuin
                                                                                     *L3~5l436737*




I ofl                                                                                                                        12/17/2020, 3:12 Pry
Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 26 of 29




   EXHIBIT C
         Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 27 of 29




                                                                                    Ricky Franklin
                                                                               708 Brambling Way
                                                                            Stockbridge, GA 30281

TO: Carrington Mortgages Services, LLC                                                  05 May 2020
Attn: Customer Service
P0 Box 5001,
Westfield, IN 46074

Re: My Qualified Written Request for inspection of
    MY WET INK ORGINAL PROMISSORY NOTE
    Name:                    Ricky R. Franklin
    Property Address:        708 Brambling Way
    Loan Number:             7000266986

Dear Carrington Mortgage Services, LLC

I am the owner of certain real property located at the above address which is security for a loan made
by Homestar Mortgage to me. lam doing a verification of claim on my loan as lam entitled to by law.

~am prepared to resume payment of this Promissory Note. Before continuing with my payments with
you, I need to be certain that you are the RIGHTFUL Holder of Due Course of my Promissory Note and
that no other party my come back to me at a later time to lay claim against my property.

I respectfully request to visually inspect MY ORGINAL WET INK SIGNATURE PROMISSORY NOTE.

Failure to respond to this letter will be taken as an administrative default as per the Administrative
Procedures Act of 1946. Further, failure to product such documents may be in violation of Federal Debt
Collection Protection Act (FDCPA) and Real Estate Settlement Procedures Act (RESPA).

Failure to produce the ORIGINAL WET INK SIGNATURE PROMISSORY NOTE will be taken as an
administrative default.

Please be advised that A Copy of said Note nor Affidavit of Loss or any other forms will not be
acceptable.

Please contact me in writing to arrange for an appropriate point of inspection in Stockbridge, Henry
County, Georgia.

Regards
Ricky Franklin
Case 1:20-cv-04661-SDG Document 10 Filed 12/22/20 Page 28 of 29




   EXHIBIT D
State Index Searching Real
                       CaseEstate
                              -   jndex Name Search
                                1:20-cv-04661-SDG   Document 10https://search.gsccca.org/RealEstate/final.asp?Type=”0&Cou.nty=75&..
                                                             -
                                                                   Filed 12/22/20 Page 29 of 29


                                                                                                                                                     glossary logout contact            I   search                0
         GeorgIa Superior Court Clerks” Cooperative Authority




         FILE            SEARCH                    LEARN                 MANAGE                    FINES&FEES                       CLERKS                   NOTARY&APOSTILLES

          Carbon Registry Index          •       Lien Index       ‘       Notary Index       •        PIat Index      ‘       PT-61 Index        •       Real Estate Index         •        UCC Index        •




                      SEP~RC H                              Real Estate Index> Name Search


         Name Selected: FRANKLIN, RICKY R
         Searched:            All Parties in HENRY County for All Instruments
         County good from 11111990 through 1211 312020 11:59:00 PM
         Query Made:          1211712020 3:11:57 PM

         County           Instrument Type                             Date Filed              Time                  Book            Page
         HENRY            ASSIGNMENT                                  6/212020                6:00 AM               17207           275

         Description not warranted

         Sec/GMD            District         Land Lot            Subdivision                Unit      Block        Lot      Comment

         Grantor
         CITIMORTGAGE INC
         FRANKLIN, RICKY R

         Grantee
         STANW1CH MORTGAGE LOAN TRUST H
         WILMINGTON SAVINGS FUND SOCIETY FSB TRUSTEE

         Cross-Referenced Instruments
         DEED SECURITY DEED BOOK 6306, PAGE 99

         This record was added to the statewide Deed database index on 6/6/2020 2:00:03 AM




           If you choosethe Ja-ei viewer, thetrit lime you view an image youwfll be prompted tograit pemiis&onto doymload thePcordex’AowerAçplet (You can grant ~ddrite peniiissloii for the apptetto be do.vnloadad by

                  checting the Wways bust contentfrom Acordex frnaging Systems” chackbox before otcicing “h%s”~) If you choose the “No” bAton, theappletwit notbe doemloaded and the knagewill notbe displayed.

                                                                                           Click hero for more herpwilh viewing images.




            c::;S () () (3/\
            Copyright© 1905-2020
                                                                                         Search Disclaimer           Terms of Use            Sitemap          Glossary         Logout          Contact Us

            Georgia Superior Court Clerks” Cooperafive Authority




I of 1                                                                                                                                                                                               12/17/2020.3:13 Ply
